internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-121215-98 date date legend taxpayer state state a b c a d b e c d e plr-121215-98 f f g h i j k l m n dear sir this letter responds to your request dated and your supplemental request dated date for rulings under sec_29 and sec_7805 of the internal_revenue_code the information submitted and the representations made are summarized as follows taxpayer acquired and will acquire for production and possible sale leases that cover lands in state and state on which are located approximately a wells the wells were drilled through coal seams between date and date to a depth below the coal seams the formations into which the wells originally were completed were depleted subsequent to date taxpayer initiated a program to recomplete the wells and produce gas from the coal seams in b on c taxpayer made application to a for a determination that the natural_gas produced from d recompleted wells is occluded natural_gas from coal seams as that term was defined in sec_107 of the natural_gas policy act of ngpa taxpayer subsequently filed requests for and received well-category determinations from a and b for over e wells in its order approving taxpayer’s request for well-category determinations b also approved a procedure whereby future applicants may obtain well-category determinations some of the wells included in the project are located on c taxpayer has met twice with officials from d which is the jurisdictional agency responsible for making well-category determinations on lands in e d has indicated that it will process well-category determinations in addition f has plr-121215-98 agreed to assist taxpayer in reinstituting the procedures previously used by d in making well-category determination as of f taxpayer had re-entered the well bores of g wells and recompleted them in the coal seams between now and h taxpayer anticipates recompleting between i and j additional wells taxpayer represents that the economics of the project are based on the recompletion and qualification of the full project compromising approximately a wells the total anticipated cost of the project is k in order to convert the field to the production of gas from recompleted wells it was necessary to construct an infrastructure of gas gathering lines and water disposal facilities to service the entire project as of l taxpayer had expended approximately m most of which was expended to develop the infrastructure now that the infrastructure is substantially in place taxpayer anticipates a period of accelerated recompletions taxpayer requests a ruling that gas from wells determined by jurisdictional agencies in state and state to be producing occluded natural_gas from coal seams constitutes qualified_fuel under sec_29 taxpayer represents that if it does not receive a favorable ruling the project may not be completed and taxpayer will suffer approximately n in losses in the event taxpayer does not receive a ruling that gas produced from the project constitutes qualified_fuel under sec_29 taxpayer requests relief under sec_7805 for the full project of approximately a wells because taxpayer acquired the wells for possible sale taxpayer requests that the relief if granted apply to taxpayer its assignees and successors in interest sec_29 provides a credit for the taxable_year for qualified_fuel sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_29 defines the term qualified_fuels to include gas produced from geopressured brine devonian_shale coal_seams_or_a_tight_formation sec_29 provides that except as provided in sec_29 the determination of whether any gas is produced from geopressured brine devonian_shale coal_seams_or_a_tight_formation shall be made in accordance with sec_503 of ngpa sec_29 provides that the credit is available with respect to qualified_fuels that are produced from a well drilled after date and before date sec_503 of the ngpa repealed by the wellhead decontrol act of effective date set forth a procedure by which well-category determinations made by jurisdictional agencies were reviewed by the federal energy regulatory plr-121215-98 commission ferc for purposes of incentive pricing in ferc orders issued date and 539-c issued date ferc announced that it would review determinations only for recompletions that were commenced before date in situation of revrul_93_54 1993_2_cb_3 x the owner of an oil_and_gas property drilled a well after date and before date x completed the well in an oil reservoir and began producing crude_oil information obtained during the drilling and completion of the well indicated that it had penetrated a coal seam deposit above the oil reservoir in when the oil reservoir had been depleted x plugged the oil zone and recompleted the well to produce gas from the coal seam revrul_93_54 holds that if a well that is drilled after date and before date is recompleted after date to produce fuel that is qualified_fuel the fuel qualifies for the sec_29 credit in 170_f3d_1294 10th cir aff’g 109_tc_112 the taxpayer began drilling two wells in the wells were completed in date both wells produced gas from a formation that ferc had determined was a tight formation the taxpayer prepared a well determination application_for one of the wells and submitted the application to the appropriate jurisdictional agency the determination was not reversed by ferc no well determination application was prepared or submitted for the other well the taxpayer claimed the sec_29 credit for gas produced from both wells the portion of the credit attributable to the well for which there was no well-category determination was disallowed because no determination had ever been made by the jurisdictional agency or by ferc that the well was producing gas from a tight formation the court held that a producer must obtain a formal well-category determination before it can claim the sec_29 credit sec_29 ruling in true oil company v commissioner which was decided subsequent to the submission of taxpayer’s ruling_request the tenth circuit held that a producer must obtain a formal well-category determination including review by ferc before it can claim the sec_29 credit the court indicated that this requirement applies to fuel produced from wells recompleted after date consistent with the court’s holding in true oil company v commissioner taxpayer’s request for a ruling that gas from wells determined by jurisdictional agencies in state and state to be producing occluded natural_gas from coal seams constitutes qualified_fuel under sec_29 is denied sec_7805 ruling although revrul_93_54 does not address the issue of well-category determinations under sec_503 of the ngpa it may be interpreted as implying that a plr-121215-98 producer is not required to obtain a formal well-category determination before it can claim the sec_29 credit because a well-category determination could not have been obtained under the facts described in situation in the present case taxpayer made a substantial financial commitment to the project and began the process of obtaining well-category determinations from the appropriate jurisdictional agencies prior to the tax court’s decision in nielson true also taxpayer attempted to comply with the requirements of sec_29 and sec_503 of the ngpa taxpayer failed to comply fully because ferc had ceased its oversight of well-category determinations at the time the wells were recompleted taxpayer its assignees and successors in interest are granted relief under sec_7805 for those wells in the project comprising approximately a wells for which taxpayer has obtained or will obtain well-category determinations from the appropriate jurisdictional agencies accordingly the absence of review by ferc will not preclude taxpayer its assignees and successors in interest from claiming the sec_29 credit for gas produced from those wells in the project comprising approximately a wells for which taxpayer has obtained or will obtain well-category determinations from the appropriate jurisdictional agency the relief granted herein applies with respect to sales of gas produced from the subject wells beginning on the date of recompletion and pursuant to sec_29 extending to date the rulings contained in this letter are based upon the information submitted and representations made by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party the materials submitted in support of taxpayer’s request for rulings as well as the determinations made or to be made by the jurisdictional agencies are subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction under the cited provisions or any other provision of the code specifically we express or imply no opinion whether taxpayer it assignees or successors in interest may claim the sec_29 credit for any recompleted wells that are not included in the project of approximately a wells except to the extent expressly provided this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer plr-121215-98 sincerely joseph h makurath joseph h makurath senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries
